{¶ 23} I join the majority's holding that the trial court erred in certifying a class to pursue the plaintiffs' OCSPA claim and that it erred in certifying an overly broad class.
 {¶ 24} But I respectfully dissent from the remedy it advances in paragraph 21: the formation of a smaller class of those who purchased club-seat licenses or tickets and who did not wish to continue purchasing tickets. Even this class must ultimately fail because the named plaintiffs in this case lack typicality with the purported class members. I would reverse the trial court's class-certification determination in its entirety and remand the case to the trial court for proceedings on the remaining individual claims only.
 {¶ 25} Among the requirements for class certification identified in Civ. R. 23 are that "the claims or defenses of the representative parties are typical of the claims or defenses of the class" and that "the representative parties will fairly and adequately protect the interests of the class."
 {¶ 26} These twin requirements of typicality and adequacy of representation are fundamental to the prosecution of a class-action claim. "[E]ven named plaintiffs who represent a class `must allege and show that they personally have been injured, not that injury has been suffered by other, unidentified members of the class to which they belong and which they purport to represent.'"19 At a minimum, class representatives must be class members.20
 {¶ 27} Here, the named plaintiffs, under the class as constituted, or as suggested by the majority, lack typicality with the class members. By their own admission, the named plaintiffs have no economic damages because they did not purchase tickets after receipt of the March and April 2004 letters. They did *Page 756 
nothing in reliance on the letters and did not incur any pecuniary loss. Thus, even under the majority's narrower class formulation, the named plaintiffs have no claims for fraudulent inducement or negligent misrepresentation — the principal remaining claims for damages.
 {¶ 28} Because they do not share the injuries asserted by the purported class members, the named plaintiffs lack the ability to adequately protect the interests of those who actually purchased club-seat tickets.21 Yet the majority suggests that this class action proceed with named plaintiffs who are former ticketholders with no stake in the outcome of the claims for damages among the class members.
 {¶ 29} Finally, the remaining emotional-distress claims of the class members should be disposed of in individual civil actions. The "damages provable by each putative class member will vary widely [and] * * * will be highly individualized" and thus are not amenable to resolution by class action.22
 {¶ 30} This is the third appeal from class-certification orders in this lawsuit. The legal and factual issues have been fully explored. I would sustain the assignment of error in its entirety, decertify the class, and remand for further proceedings on the individual claims.
19 Simon v. E. Ky. Welfare Rights Org. (1976),426 U.S. 26, 40, 96 S.Ct. 1917, 48 L.Ed.2d 450, fn. 20, quotingWarth v. Seldin (1975), 422 U.S. 490, 502,95 S.Ct. 2197, 45 L.Ed.2d 343; see also Woods v. Oak Hill CommunityMed. Ctr. (1999), 134 Ohio App.3d 261, 269,730 N.E.2d 1037.
20 See Warner v. Waste Mgt., Inc. (1988),36 Ohio St.3d 91, 96, 521 N.E.2d 1091.
21 See Civ. R. 23(A)(4).
22 Petty v. Wal-Mart Stores, Inc. (2002),148 Ohio App.3d 348, 356, 773 N.E.2d 576.